NO. 12-19-00177-CR

                         IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

 EARNEST EUGENE PALMER,                          §      APPEAL FROM THE 369TH
 APPELLANT

 V.                                              §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                        §      CHEROKEE COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Earnest Eugene Palmer was convicted of aggravated sexual assault of an elderly/disabled
person in January 2016. Appellant subsequently filed a post-conviction motion for discovery,
which the trial court denied on April 22, 2019. Appellant, acting pro se, filed a notice of appeal
from the denial of his motion for discovery.
       On May 13, this Court notified Appellant that the information received failed to show the
jurisdiction of the Court, i.e., the order being appealed is not an appealable order. We informed
Appellant that the appeal would be dismissed unless the information was amended on or before
June 12 to show this Court’s jurisdiction. This deadline passed without a response from Appellant.
       “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). There exists no statutory authority permitting an appeal from
an order denying a postconviction motion for discovery. See Delgado-Gordon v. State, No. 07-
19-00189-CR, 2019 WL 2480047, at *1 (Tex. App.—Amarillo June 13, 2019, no pet. h.) (mem.
op., not designated for publication); see also Bibbs v. State, No. 02-18-00391-CR, 2018 WL
5832161, at *1 n.2 (Tex. App.—Fort Worth Nov. 8, 2018, no pet.) (mem. op., not designated for
publication). Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX. R.
APP. P. 43.2(f).
Opinion delivered June 28, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 28, 2019


                                         NO. 12-19-00177-CR


                                  EARNEST EUGENE PALMER,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 369th District Court
                           of Cherokee County, Texas (Tr.Ct.No. 19103)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.